DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
- The amendment filed on February 07, 2022 has been entered.
- Claims 1-2 and 4-10 are pending.
- Claims 1-2 and 4-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the controller is further configured to track the target satellite corresponding to the satellite signal received by the antenna by at least: calculating elevation and azimuth angles associated with the satellite signal, calculating information on a satellite location corresponding to the satellite signal detected by the signal intensity detector using information on the calculated elevation and azimuth angles and the information on the intensity of the satellite signal detected by the signal intensity detector, and comparing the calculated information on the satellite location with the information on the orbits of the plurality of satellites (Claims 1 and 8).“ The closest prior art found is as follows:
	Miller et al. (Patent No. US 8,789,116 B2)-Col. 2 Lines 15-26, When such configuration of satellite communication systems are moved to a new location, the elevation and azimuth angles (orientations) of the antenna must be adjusted to align the antenna with the selected satellite. Determining satellite location is especially problematic to the user who may be in a new location every 
Davis (Pub. No. US 2017/0085314 A1)-See ¶0009-may cause the user terminal to determine a position of the user terminal on Earth based, at least in part, on location information provided by a satellite positioning system (SPS) receiver associated with the user terminal. Execution of the instructions by the one or more processors may also cause the user terminal to determine a reference azimuth of the user terminal based, at least in part, on a position of a second satellite associated with a second satellite service that is different than the first satellite service. Execution of the instructions by the one or more processors may also cause the user terminal to obtain ephemeris data for the first satellite, and align a directional antenna of the user terminal with the first satellite based, at least in part, on the position of the user terminal, the reference azimuth of the user terminal, and the obtained ephemeris data.
Uetake et al. (Patent No. US 6,310,582 B1)-Col. 13 Lines 34-44, The satellite position estimation section 35 estimates the satellite orbit from the intensity data of the reception signal stored in the satellite position data memory 33, and transmits data to the elevation angle/azimuth angle calculation section 17. The satellite search control section 37 is a control section for performing the driving control of the antenna for searching a satellite, based on the elevation angle and the azimuth angle determined in the elevation angle/azimuth angle calculation section 17.
Chiu (Pub. No. US 2013/0044025 A1)- the satellite information comprises a signal strength value, a satellite altitude value, an azimuth angle, an elevation angle, a correction orientation, and a correction signal strength of the satellite in use or the satellite in-view, and the correction orientation or the correction signal strength is used for searching for the first satellite or the second satellite.
 “wherein the controller is further configured to track the target satellite corresponding to the satellite signal received by the antenna by at least: calculating elevation and azimuth angles associated with the satellite signal, calculating information on a satellite location corresponding to the satellite signal detected by the signal intensity detector using information on the calculated elevation and azimuth angles and the information on the intensity of the satellite signal detected by the signal intensity detector, and comparing the calculated information on the satellite location with the information on the orbits of the plurality of satellites (Claims 1 and 8)“  in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Tejis Daya/Primary Examiner, Art Unit 2472